DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response, filed 1 June 2022, to the last office action has been entered and made of record. 
In response to the cancellation of claims 2-3, they are acknowledged and made of record.
In response to the amendments to the specification and claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
In response to the amendments to the specification, the amended language has overcome the objection to the specification of the previous Office action, and the respective objection has been withdrawn.
In response to the amendments to the claims, specifically addressing the objection to claim 10 of the previous Office action, the amended language has overcome the respective objection, and the objection(s) has been withdrawn.
In response to the amendments to the claims, specifically addressing the claim interpretations under 35 U.S.C. § 112 (f) / (pre-AIA ), sixth paragraph, of the previous Office action, the amended language has obviated the necessity to treat the respective claims under 35 U.S.C. § 112 (f) / (pre-AIA ), sixth paragraph, and the claims are treated with their broadest reasonable interpretations in light of the specification.
In response to the amendments to the claims, specifically addressing the rejections under 35 U.S.C. § 112(b) / (pre-AIA ), second paragraph, of the previous Office action, the amended language has overcome the respective rejections, and the rejections have been withdrawn.

Response to Arguments
Applicant’s arguments, see p. 11 of Applicant’s reply, filed 1 June 2022, with respect to the amended independent claims 1 and 10 have been fully considered and are persuasive.  The rejections of 1 March 2022 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding the subject matter of the amended independent claims 1 and 10, the prior art of record, alone or in combination, fails to fairly teach or suggest, combined with the other recited claimed subject matter, the following limitations:
“determining a distance between the detected position of the audit-target medicine and a center of the captured image;
setting a region of interest in the image of the audit-target medicine, wherein a position, shape and size of the region of interest are set based on the detected position of the audit-target medicine in the captured image of the audit-target medicine; …
wherein the processor sets the region of interest smaller as the distance between the detected position of the audit-target medicine and the center of the captured image is longer, and generates the template smaller as the set region of interest is smaller, and 
wherein the processor sets the region of interest in the image of the audit-target medicine in such a manner that the region of interest in the image of the audit-target medicine is moved more in a direction to the center of the captured image as the distance between the detected position of the audit-target medicine and the center of the captured image is longer, and generates the template in such a manner that the template for the master image is moved more as an amount of movement of the region of interest is larger” (claim 1); and 
“a distance determining process of determining a distance between the detected position of the audit-target medicine and a center of the captured image; 
a region of interest setting process of setting a region of interest in the image of the audit- target medicine, wherein a position, shape and size of the region of interest are set based on the detected position of the audit-target medicine in the captured image of the audit-target medicine, by the dispensing audit support apparatus; …
wherein the region of interest is set smaller as the distance between the detected position of the audit-target medicine and the center of the captured image is longer, and the template is generated smaller as the set region of interest is smaller, and 
wherein the region of interest in the image of the audit-target medicine is set in such a manner that the region of interest in the image of the audit-target medicine is moved more in a direction to the center of the captured image as the distance between the detected position of the audit-target medicine and the center of the captured image is longer, and the template is generated in such a manner that the template for the master image is moved more as an amount of movement of the region of interest is larger” (claim 10).

Previously cited Yuyama was relied upon to teach a medicine inspection system which performs medicine inspection by matching image regions of an inspection target with image regions of registered medicine as master data in the inspection database (see Yuyama [0103]) , where deriving a circumscribing rectangle of the medicine region, computing color information from the divided regions A and B extracted from the derived medicine region (see Yuyama [0098]-[0102]), where the medicine region is shifted to the center of the screen and angular adjustments are made according to the center of gravity coordinates and angle of the long side of the medicine region (see Yuyama [0098]-[0099]), and that the method for obtaining the color information of the divided regions of an inspection target is also used to obtain corresponding master data for regions alpha and beta from registered medicine in the inspection data base (see Yuyama [0106]).
Previously cited Amano was cited to teach the use of a known technique of in medicine inspection where prescription information is acquired regarding the type and quantity of the medicine packaged in each sachet and comparing the information relating to the type and quantity of a medicine (see Amano [0266]-[0267]), and that the derived medicine region can be obtained by binarizing a gray scale image derived from a backlit image of an inspected sachet (see Amano [0346]-[0347] and [0351]).
Previously cited Hasegawa was relied upon to teach in a pertinent drug recognition device and method, where drugs located in the vicinity of the edge of a light source holding unit is non uniform as the distance between each light source and the drug is not constant and would result in a large amount of illumination light on the drug from close light sources and a small amount of illumination light on the drug from far away light sources, and where the illumination light in the center of the light source holding unit is substantially uniform (see Hasegawa Fig. 22 and [0193]).
The combined teachings of Yuyama, Amano, and Hasegawa would suggest to one of ordinary skill in the art that, by a suggested arrangement for capturing images for medicine inspection, the medicine imaged at the edge of a light source holding unit would have non-uniform lighting and lead to a corresponding binarized image regions for deriving a medicine region to be smaller than properly derived medicine regions captured from properly illuminated medicine at the center of the image. 
While the combined teachings of the cited prior art suggests an inherent distance between the a detected medicine region and a center of the captured image; however, the combined teachings of the cited prior art, alone or in combination, fail to fairly teach or suggest the combined claim features of explicitly determining or ascertaining the distance between detected medicine region and the center of the captured image and set the region of interest and the template to be smaller as such determined distance is longer, and to move the region of interest and the template more towards the direction of the center of the captured image as the determined distance is longer. 

Further search and consideration of the prior art, failed to yield a fair teaching, alone or in combination, of the noted combination of claimed subject matter. 
Tanimoto et al. (US 2016/0109385) is pertinent in teaching a related and pertinent pill inspection apparatus, where translucent pills enclosed a medical envelope are inspected by capturing an image of the illuminated medical envelope and detecting and obtaining a uniform outline of the translucent pill, and opaque pills are detected from a binarized transmission image (see Tanimoto Fig. 5 and [0075]-[0077]). However, the Tanimoto, alone or in combination, fails to fairly teach or suggest to explicitly determine or ascertain the distance between detected medicine region and the center of the captured image and set the region of interest and the template to be smaller as such determined distance is longer, and to move the region of interest and the template more towards the direction of the center of the captured image as the determined distance is longer. 

Regarding claims 4-9, they are dependent claims of independent claim 1, which incorporate the allowable subject matter of independent claim 1, and are therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661